Citation Nr: 9929580	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  96-31 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for HIV (human 
immunodeficiency virus)-related illness.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

3.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from May to November 1977 
and from January 1978 to May 1983.

The instant appeal arose from a March 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Nashville, Tennessee, which denied claims for service 
connection for HIV-related illness and an acquired 
psychiatric disorder and also denied an application to reopen 
a claim for service connection for a personality disorder.


FINDINGS OF FACT

1.  The veteran is currently diagnosed with HIV-related 
illness.

2.  There is no competent medical evidence which links the 
HIV-related illness to the veteran's period of service. 

3.  Service medical records note one assessment of acute 
situational depression and diagnose a personality disorder.

4.  A psychosis was not manifest to a compensable degree 
within one year of service.

5.  The veteran was diagnosed with major depression almost 
ten years after service.

6.  There is no competent medical evidence which links a 
current acquired psychiatric disorder, including major 
depression, to the veteran's period of service.

7.  On June 22, 1999, prior to the promulgation of a decision 
in the appeal, the veteran notified the Board at a hearing 
and in a written statement that he wished to withdraw the 
appeal concerning the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for a personality disorder.


CONCLUSIONS OF LAW

1.  The claims for entitlement to service connection for HIV-
related illness and an acquired psychiatric disorder are not 
well grounded. 38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for withdrawal of a substantive appeal by 
the appellant have been met concerning the issue of whether 
new and material evidence has been submitted to reopen the 
claim for service connection for a personality disorder.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection claims

Under 38 U.S.C.A. § 1131 compensation will be provided if it 
is shown that the appellant suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  However, a current 
disability must exist.  Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Moreover, service medical records must show the 
claimed disability and there must be medical evidence that 
links a current disability with events in service or with a 
service-connected disability.  Montgomery v. Brown, 4 Vet. 
App. 343 (1993).  

Before service connection may be decided, however, the 
initial question for resolution is whether the appellant has 
submitted a well-grounded claim in accordance with 38 
U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  "[I]n order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service disease or injury and the 
current disability (medical evidence)."  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995)(citations omitted).  The Board 
finds that this requirement has not been satisfied for the 
appellant's claims for service connection for HIV-related 
illness and an acquired psychiatric disorder.

HIV-related illness

The veteran's service medical records do not show any 
complaint, treatment, or diagnosis referable to HIV-related 
illness.  He has not asserted that he experienced any HIV 
symptomatology in service.  The Board notes that the veteran 
was assessed with viral syndrome of unknown etiology several 
times in service; however, there is no evidence that this 
assessment was related to HIV symptomatology.

The veteran has asserted that he was exposed to HIV in 
service when he received an HIV-infected blood product during 
hemorrhoid surgery.  Service medical records reveal that the 
veteran received treatment for hemorrhoids in service and 
that he underwent a hemorrhoidectomy in May 1980.  However, 
attempts to develop additional medical records regarding this 
surgical procedure in order to determine whether any blood 
products were used were unsuccessful.  Thus, there is no 
medical evidence of record which connects HIV exposure to 
service.  A review of the service medical records does not 
reveal that the veteran was ever tested for HIV in service.

Post-service medical evidence reveals that the veteran was 
first diagnosed as HIV positive in 1989 or 1990.  A September 
1990 written statement from M. G. Threlkeld, M.D., the 
veteran's private physician, stated that the veteran "meets 
case definition for AIDS [Acquired Immune Deficiency 
Syndrome]."  He stated that the veteran had "chronic 
lymphocytic meningitis of undetermined etiology, possibly on 
the basis of HIV infection alone."  The veteran also had 
chronic fatigue, weight loss, and chronic headaches from his 
meningitis.  He was not considered capable of full-time 
employment by Dr. Threlkeld.  Dr. Threlkeld's treatment 
records from September 1990 to May 1998 have been associated 
with the claims folder, but they do not indicate the etiology 
of the HIV infection.

The veteran was hospitalized at St. Joseph Hospital from 
October 2, 1992, to October 16, 1992, for depression 
following the virtual kidnapping of his lover by his lover's 
parents.  He was readmitted from November 11, 1992, to 
November 20, 1992, following suicidal ideation resulting 
primarily from problems in his relationship and difficulty 
dealing with the recent death of his father.  From December 
10, 1992, to December 16, 1992, the veteran was again 
hospitalized for depression following a suicide attempt by 
means of an overdose of Valium.  His lover had died several 
days before from an AIDS-related illness.  He was also 
hospitalized there in March 1994 with discharge diagnoses of 
advanced HIV infection, acute febrile illness, and 
pancytopenia.  

The veteran was hospitalized at St. Francis Hospital from May 
1, 1996, to May 3, 1996, following an overdose of Doxepan and 
Xanax.  He reported being very angry about his HIV diagnosis 
and feeling hopeless and helpless.  VA treatment records from 
the Memphis VA Medical Center (MC) dated in May and June 1996 
were also associated with the claims folder.  Those records 
showed that the veteran had HIV-related disease with 
secondary depression.  The veteran apparently did not report 
for a subsequent infectious disease consultation scheduled 
for July 1996 as no further records were developed although 
records through November 1996 had been requested.

During his October 1996 personal hearing, the veteran 
testified that he was diagnosed with HIV around February 1990 
when he underwent physical testing as part of an application 
for employment as a federal corrections officer.  He reported 
that he felt fine physically until after his diagnosis of 
HIV.  In his June 1999 hearing, he reported that he had 
received this diagnosis in 1989, under the same 
circumstances.

As the appellant has not presented medical or competent 
evidence which would justify a belief by a fair and impartial 
individual that it is plausible that he contracted HIV in 
service or that there is a link between his HIV-related 
illness and his period of service, this claim must be deemed 
not well grounded and therefore denied.  As noted above, the 
service medical records are silent as to HIV incurrence or 
symptoms.  Also, there is no medical evidence that links his 
post-service diagnosis of HIV to service.  The veteran did 
not test positive for HIV until 1989 or 1990, over 5 years 
after his separation from service.

There is no medical evidence that directly ties the veteran's 
HIV infection to service.  The veteran indicated during his 
personal hearing that HIV testing was not available in 1983 
and during his years in service.  Although the tests for such 
a diagnosis may not have been available at the time of 
separation, there is no recent medical opinion providing an 
after-the-fact medical nexus either.  38 C.F.R. § 3.303(d) 
(1998).

As a layman the appellant is not competent to offer opinions 
on medical causation and, moreover, the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  
Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
appellant's contention that he contracted HIV while in 
service is not supported by any other evidence of record.  
See Kern v. Brown, 4 Vet. App. 351, 353 (1993) ("The 
possibility that he might have contracted HIV in the service 
is a medical judgment that can only be made by medical 
professionals.")

The Board views its discussion above sufficient to inform the 
appellant of the elements necessary to complete his 
application for service connection for HIV-related illness.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Whereas the Board 
has determined that the appellant's claim for service 
connection is not well grounded, VA has no further duty to 
assist the appellant in developing facts in support of this 
claim.  Schroeder v. West, No. 97-131 (U.S. Vet. App. Feb. 8, 
1999); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  Here, the appellant had not made VA 
aware of specific, additional evidence that is not of record 
which could serve to well ground his claim.  The RO fulfilled 
its obligation under section 5103(a) in a June 1996 statement 
of the case which informed the appellant that the reason his 
claim for HIV-related illness had been denied was that there 
was no evidence of incurrence in service and records showed 
that the veteran was not diagnosed with HIV until 1989.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of his claim, it must be 
considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1998).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Boeck v. Brown, 6 
Vet. App. 14 (1993).

Acquired psychiatric disorder 

Certain chronic diseases, including psychoses, may be 
service-connected if manifested to a degree of 10 percent or 
more within one year after separation from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (1998).

A review of the service medical records shows that the 
veteran was assessed with situational anxiety reaction in 
October 1978 following the deaths of two close family 
members.  He had trouble sleeping and "nerves" and reported 
similar problems to a lesser extent before the deaths of the 
family members.  In September 1981 the veteran was treated 
for dizziness, shallow breathing, and not being able to be 
aroused, and the impression was a possible drug overdose.  In 
October 1981 the veteran reported situational stress at work 
manifested by depression and insomnia.  He was assessed with 
temporary situational depression and but no psychiatric 
pathology.

The veteran was hospitalized for a Medical Board evaluation 
in March 1983 due to severe anxiousness with suicidal risk.  
He was accused by a fellow Marine of sexual assault while 
drunk.  The veteran provided a history of difficulty getting 
along with people both prior to service and in service.  He 
was diagnosed with borderline personality disorder with 
paranoid features, severe, which existed prior to entry into 
service.  It was recommended that he be discharged from 
service.

The veteran reported that he had received mental health 
treatment from MidSouth Hospital (apparently also known as 
the Memphis Mental Health Institute) in Memphis, Tennessee, 
in 1985 and from Eastwood Hospital, also in Memphis, in 1985 
and 1988.  Attempts to develop records from the Memphis 
Mental Health Institute were unsuccessful.  The Memphis 
Mental Health Institute did not accept the original request 
for documents from VA, and the veteran apparently did not 
respond to a request by VA to complete and return the release 
of authorization form prepared by the Memphis Mental Health 
Institute.  Also, during his personal hearing, he denied 
post-service psychiatric treatment at any facility other than 
St. Francis, St. Joseph, and Eastwood Hospitals.

Eastwood Hospital sent records pertaining to the veteran's 
hospitalization at that facility from May 4, 1988, to May 25, 
1988, with a diagnosis of borderline personality disorder.  
The veteran was employed as a prison guard and reported 
increased anxiety and insomnia.  He improved with medication 
including Naldecon, Sinequan, Ascendin, and Trilafon.

The veteran was hospitalized at St. Joseph Hospital from 
October 2, 1992, to October 16, 1992, with a primary 
diagnosis of major depression, recurrent, following the 
virtual kidnapping of his lover by his lover's parents.  He 
was readmitted from November 11, 1992, to November 20, 1992, 
with a primary diagnosis of major depression, recurrent, 
following suicidal ideation resulting primarily from problems 
in his relationship and difficulty dealing with the recent 
death of his father.  From December 10, 1992, to December 16, 
1992, the veteran was again hospitalized for recurrent major 
depression following a suicide attempt by means of an 
overdose of Valium.  His lover had died several days before 
from an AIDS-related illness.  He was also hospitalized there 
in March 1994 with discharge diagnoses of advanced HIV 
infection, acute febrile illness, and pancytopenia.  

The veteran was hospitalized at St. Francis Hospital from May 
1, 1996, to May 3, 1996, with a primary diagnosis of 
recurrent major depression following an overdose of Doxepan 
and Xanax.  He reported being very angry about his HIV 
diagnosis and feeling hopeless and helpless.  VA treatment 
records from the Memphis VAMC dated in May and June 1996 were 
also associated with the claims folder.  Those records showed 
that the veteran had HIV-related disease with secondary 
depression and that the veteran declined to receive a 
neuropsychiatric evaluation by VA at that time.  Records of 
the veteran's physician, Dr. Threlkeld, were dated from 
September 1990 to May 1998 and primarily concerned treatment 
for HIV-related disease.

During his October 1996 personal hearing, the veteran's 
representative contended that the diagnosis of a personality 
disorder in service was improper and that the veteran in fact 
had a psychosis in service.  The veteran testified that he 
had not received any psychological treatment or counseling 
between 1983 and 1989 and that he felt his mental health was 
"normal" during those years.

As the appellant has not presented medical or competent 
evidence which would justify a belief by a fair and impartial 
individual that it is plausible that an acquired psychiatric 
disorder began in service or that a psychosis was manifest to 
a compensable degree within the presumptive period or that 
there is a link between his recurrent major depression and 
his period of service, this claim must be deemed not well 
grounded and therefore denied.  As noted above, the service 
medical records are silent as to an acquired psychiatric 
disorder, including major depression.  Although situational 
depression was noted in one record, it was noted to be 
temporary, and no psychiatric pathology was found.  See 
38 C.F.R. § 3.303(b) (1998).  The service medical records did 
diagnose a personality disorder.  The Board notes that the 
veteran has provided no medical support for his assertions 
that he in fact had a psychosis in service which was 
misdiagnosed as a personality disorder.

There is also no evidence that within one year of the 
veteran's discharge a psychosis was manifest to a compensable 
degree.  The first medical evidence of record indicating a 
diagnosis of an acquired psychiatric disorder, in this case, 
major depression, was in 1992, almost 10 years after his 
separation from service.  Earlier post-service psychiatric 
treatment records dated in 1988 from Eastwood Hospital 
continued to diagnose the veteran with a personality 
disorder.  Personality disorders cannot be service-connected.  
38 C.F.R. § 3.303 (c) (1998).

Also, there is no medical evidence that links the veteran's 
post-service diagnosis of major depression to service.  In 
fact, the medical evidence of record indicated that his major 
depression was secondary to his diagnosis of HIV and the 
death of loved ones.  As a layman the appellant is not 
competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).  Furthermore, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The Board views its discussion above sufficient to inform the 
appellant of the elements necessary to complete his 
application for service connection for an acquired 
psychiatric disorder.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  Whereas the Board has determined that the 
appellant's claim for service connection is not well 
grounded, VA has no further duty to assist the appellant in 
developing facts in support of this claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Although where a 
claim is not well grounded VA does not have a statutory duty 
to assist a claimant in developing facts pertinent to the 
claim, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete his 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the appellant had not made VA aware of 
specific, additional evidence that is not of record which 
could serve to well ground his claim.  The RO fulfilled its 
obligation under section 5103(a) in a June 1996 statement of 
the case which informed the appellant that the reason his 
claim for an acquired psychiatric disorder had been denied 
was that there was no evidence of a chronic, ratable mental 
disorder in service.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of his claim, it must be 
considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1998).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Boeck v. Brown, 6 
Vet. App. 14 (1993).

New and material evidence claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1998).  

At the hearing before the undersigned member of the Board in 
June 1999, the veteran withdrew his appeal as to the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for a personality 
disorder, both in writing and on record during the hearing.  
As the appellant has withdrawn the appeal as to this issue, 
there remain no allegations of errors of fact or law for 
appellate consideration concerning it.  Accordingly, the 
Board does not have jurisdiction to review the appeal 
concerning the issue of whether new and material evidence has 
been submitted to reopen the claim for service connection for 
a personality disorder and it is dismissed without prejudice.


ORDER

Claims for entitlement to service connection for HIV-related 
illness and an acquired psychiatric disorder are denied.

The appeal concerning whether new and material evidence has 
been submitted to reopen the claim for service connection for 
a personality disorder is dismissed.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

